I do not agree "that the contentions of appellant are without substantial merit, and that the judgment should be, and it is, affirmed," as declared in the majority opinion. In fact, for the reasons given in Judge Simpson's opinion, I am convinced that we have no jurisdiction either to reverse or affirm the judgment of the trial court.
I deeply regret that we have no statement of facts which would enable us to review the case; for, from such limited information as we have about the matter, I am inclined to think that there is much reason to believe that the appellant did not have a "fair trial." Clearly, he was, in effect, denied his right to appeal because he was unable to advance the money required to furnish a statement of facts in order to exercise that right.
Amendment 10 of our state constitution, adopted in 1922, provides as follows:
"ART. I, § 22. In criminal prosecutions the accused shall have the right to appear and defend in person, or by counsel, to demand the nature and cause of the accusation against him, to have a copy thereof, to testify in his own behalf, to meet the witnesses against him face to face, to have compulsory process to compel the attendance of witnesses in his own behalf, to have a speedy public trial by an impartial *Page 785 
jury of the county in which the offense is charged to have been committed and the right to appeal in all cases. . . . In noinstance shall any accused person before final judgment becompelled to advance money or fees to secure the rights hereinguaranteed." (Italics mine.)
November 30, 1948. Petition for rehearing denied.